Citation Nr: 1524762	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to an initial compensable rating for sarcoidosis, pulmonary involvement.  

6.  Entitlement to an initial rating in excess of 20 percent for multiple joint and muscle arthralgias.  

7.  Entitlement to an initial compensable rating for status post tonsillectomy.   

8.  Entitlement to an initial rating in excess of 10 percent for left shoulder rotator cuff tendonitis. 

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2004 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Newark, New Jersey Regional Office (RO) of the Department of Veterans' Affairs (VA).  Because the Veteran generally perfected an appeal concerning the rating assigned for his service-connected sarcoidosis and his service-connected arthralgias are a manifestation of his sarcoidosis, the rating assigned for the arthralgias is also currently on appeal before the Board.  

The issues of entitlement to service connection for a low back disability and bilateral hearing loss and the issue of entitlement to an initial rating in excess of 10 percent for left shoulder rotator cuff tendinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran is not shown to have chronic sinusitis.

2.  The Veteran is reasonably shown to have allergic rhinitis, which began during service.    

3.  The Veteran's sarcoidosis is manifested by impairment compatible in severity to pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids; impairment compatible in severity to pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is not shown and a compensable level of limitation of FEV-1, FEV-1/FVC or DLCO function is not shown.

4.  The Veteran's muscle and joint arthralgias are manifested by episodic symptomatology with exacerbation present more than 1/3 of the time; constant or near constant symptomatology that is refractory to therapy is not shown.  

5.  The Veteran's status post tonsillectomy is not shown to result in any disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

2.  The criteria for entitlement to service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  The criteria for a compensable rating for status post tonsillectomy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6516 (2014).  



4.  The criteria for 30 percent but no higher rating for sarcoidosis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6846 (2014).

5.  The criteria for an initial rating in excess of 20 percent for multiple joint and muscle arthralgias are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Codes 5025, 6846.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claims for increase for the service-connected sarcoidosis, multiple joint and muscle arthralgias, and status post tonsillectomy, these claims stem from an initial grant of service connection by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, VA's duty to notify in regard to these claims for increase was already satisfied.  

Regarding the claims for service connection, in a February 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  No further notice is required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action is required prior to appellate consideration of any of the claims decided herein.  



II.  Analysis

A.  Service Connection for sinusitis and rhinitis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records show that in January 2007, he was noted to have acute sinusitis, and in June 2008, soon before separation, he was diagnosed with allergic rhinitis and prescribed a nasal spray.  Post-service, at a February 2009 VA general medical examination, the Veteran was noted to be taking Flonase nasal spray and Clarinex, which are both allergy medications.  At a subsequent March 2009 VA respiratory examination, a CT scan of the sinuses was normal and the Veteran was diagnosed with no active nasal, pharyngeal or nasal sinus disease.  Then, at a June 2011 VA examination, the same VA respiratory examiner similarly diagnosed the Veteran with no active nasal, sinus or pharyngeal disease but noted that the Veteran had described a recurrent nasal infection that had not been incapacitating.  

Although the Veteran was found to have acute sinusitis during service in January 2007, the February 2009 CT scan of the sinuses was normal and both the March 2009 and June 2011 VA examinations specifically include findings of no active sinus disease.  Thus, this post-service medical evidence shows that the Veteran does not have sinusitis.  Also, there is no post-service medical evidence to the contrary (i.e. medical evidence tending to indicate that the Veteran does have a current, chronic sinus disability as opposed to simply having experienced the acute sinusitis during service).  Additionally, although the Veteran may believe that he has an underlying chronic sinus disability, as a layperson with no demonstrated medical expertise concerning the nature of such disability, his belief may not be afforded more than minimal probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Consequently, the overall weight of the evidence is against a finding that Veteran has a current, chronic sinus disability, including sinusitis, and in the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the claim for service connection for sinusitis and it must be denied.  38 C.F.R. § 3.303; Alemany, 9 Vet. App. 518 (1996).

Regarding the claim for service connection for allergic rhinitis, the Veteran was diagnosed with an incidence of this disease soon before separation in June 2008 and prescribed a nasal spray.  Also, at the February 2009 VA general medical examination, the Veteran was noted to be taking Flonsase and Clarinex, which are both medications specifically used to treat allergic rhinitis.  Additionally, at the June 2011 VA examination, the examiner noted that the Veteran had described recurrent nasal problems that had not been incapacitating.  Further, the Veteran essentially alleges that he does have chronic allergic rhinitis.  

The VA respiratory examiner did conclude that the Veteran did not have any active nasal or pharyngeal disease.  However, he did not appear to be aware that the Veteran was taking allergy medications in February 2009 (and thus was also likely taking them at the time of the March 2009 VA examination) and affirmatively acknowledged the Veteran's recurrent nasal problems.  Consequently, despite the examiner's negative diagnostic findings, the evidence is at least in equipoise concerning whether that the Veteran developed allergic rhinitis with nasal symptoms during service and has continued to experience these problems post-service, including during the appeal period.  See Mclain v. Nicholson, 21 Vet. App 319 (2007) (A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  Accordingly, affording the Veteran the benefit of the doubt, service connection for allergic rhinitis is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Alemany, 9 Vet. App. 518 (1996).

B.  Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

Ratings for sarcoidosis and multiple joint and muscle arthralgias

In an October 2009 rating decision, the RO granted service connection for sarcoidosis and assigned a noncompensable rating effective August 5, 2008.  In a subsequent September 2012 rating decision, the RO continued this 0 percent rating for pulmonary involvement but granted service connection for multiple joint and muscle arthralgias, as a separate manifestation of the sarcoidosis.  A 20 percent rating was assigned effective August 5, 2008.  

Sarcoidosis can be rated under Diagnostic Code (Code) 6846.  Under this Code a noncompensable rating is assigned for chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  A 30 percent rating is assigned when there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is assigned when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is assigned when there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  38 C.F.R. § 4.97.

Alternatively, active pulmonary disease or residuals may be rated as chronic bronchitis under Code 6600.   Extra pulmonary involvement rated separately under the specific body system involved.   Id.  

Bronchitis is rated based on the results of pulmonary function tests.  Under Code 6600, a 10 percent rating is assigned when the Forced Expiratory Volume in one second (FEV-1) is between 71 to 80 percent predicted, or; when Force Vital Capacity (FEV-1/FVC) is between71 to 80 percent of what is predicted or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) is between 66 to 80 percent predicted; a 30 percent rating is assigned when (FEV-1) is between 56 and 70 percent of what is predicted; when FEV-1/FVC is between 56 and 70 percent of what is predicted; or when (DLCO (SB)) is between 56 and 65 percent of what is predicted.  A 60 percent rating is assigned when FEV-1 is 40 to 55 percent of what is predicted; when FEV-1/FVC is between 40 and 55 percent of what is predicted; when DLCO (SB) is 40 to 55 percent of what is predicted; or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent of predicted value, or; FEV-1/FVC is less than 40 percent, or; DLCO (SB) is less than 40-percent predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Id.

The rating schedule also provides that if the DLCO (SB) test is not of record, the evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  When pulmonary function tests are not consistent with clinical findings, the evaluation should be based on the pulmonary function tests unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d).  

Post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why; and, when evaluating based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.  38 C.F.R. § 4.96(d)(4-5).  

When there is a disparity between the results of different pulmonary function tests so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is to be used.  If the FEV-1 and the FVC are both greater than 100 percent, a compensable rating is not to be assigned based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96(d)(6-7).

In the instant case, the RO has assigned the 0 percent rating for the pulmonary manifestations of sarcoidosis under the criteria contained in Code 6600.  The RO has also assigned the 20 percent rating for multiple joint and muscle arthralgias, as these are shown to be an extra-pulmonary residual of the sarcoidosis and thus may be assigned a separate rating.  The 20 percent rating has been assigned by analogy to Code 5025 for fibromyalgia.  Under DC 5025, fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.  

Considering potential pulmonary impairment, pulmonary function tests were done during service, in October 2007 and January 2008.  The October 2007 and January 2008 testing produced findings within normal limits.  Pulmonary function testing was also performed post-service, in February 2009, during a VA pulmonary consultation and during a June 2012 VA respiratory examination.  In both cases, the results were within normal limits.  Additionally, the July 2012 VA examiner commented that the Veteran's respiratory condition did not impact his ability to work.  Thus, there is no evidence of record showing that the Veteran has 80 percent or less predicted (FEV-1); 80 percent or less predicted (FEV-1/FVC) or 80 percent or less predicted (DLCO) (SB).  Accordingly, a compensable rating is not warranted under Code 6600 at any time during the appeal period.  38 C.F.R. § 4.97.  

The Board has also considered whether a compensable rating is warranted under Code 6846.  In this regard, the July 2012 VA examiner specifically found that the Veteran's sarcoidosis did not require the use of any corticosteroids.  However, the examiner did also find that the Veteran had persistent symptoms, including chest discomfort and occasional shortness of breath; that he did have a prescription for amoxicillin and would take this medication every so often if he felt that he was having a respiratory issue or was experiencing worsening of shortness of breath; and that he would also sometimes use albuterol inhalers to help with his breathing.  The Board finds that this persistent symptomatology requiring the intermittent use of antibiotics and bronchodilators is essentially analogous to (or approximates) pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  See 38 C.F.R. § 4.7.  Accordingly, resolving reasonable doubt in the Veteran's favor, assignment of a 30 percent rating is warranted under Code 6846.  A higher, 60 percent rating is not warranted as more serious pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control has not been shown nor alleged.  

Regarding the Veteran's muscle and joint involvement, this symptomatology has not been shown to be constant or nearly constant while also refractory to therapy.  In this regard, a July 2010 VA progress note shows that the Veteran was experiencing intermittent joint aches more likely attributable to his sarcoidosis; a September 2010 progress note shows arthralgias of multiple joints described as persistent, moderate and chronic and an October 2010 progress note shows soreness attributed to temporary sarcoidosis.  Additionally, in an October 2011 statement, the Veteran reported that he had been given a steroid shot to help with his pain and inflammation and that he had also been taking Naproxen and Percocet for a number of years to help his pain and inflammation and as an alternative to steroid therapy, which his doctor informed him could have harmful side effects.  Thus, while the Veteran's arthralgias were noted in October 2011 to be persistent, at other times, they have definitely been found to be intermittent or "temporary."  Further, even if the Veteran does experience some degree of arthralgia on a constant or near constant basis, the arthralgias are not shown to be refractory to therapy.  In this regard, the Veteran has affirmatively indicated that medication has helped control his symptomatology.  Thus, there is no basis for assigning a rating in excess of 20 percent under Code 5025.  

In sum, the Board finds it appropriate to assign a 30 percent rating for the pulmonary manifestations of the Veteran's sarcoidosis, along with continuation of the 20 percent rating for the joint and muscle manifestations of the disease with accompanying symptoms such as fatigue.   

Status post tonsillectomy

The Veteran's service treatment records show that he underwent a tonsillectomy in July 2006.  Two weeks after surgery he experienced post-operative bleeding.  Subsequently, at an August 2006 postsurgical examination, he reported that he was doing fine but he felt that his tonsils were not entirely healed.  He indicated that he was not experiencing any significant pain.  Physical examination showed minimal exudative healing present in the left fossa.  Subsequent service treatment records do not show any underlying pathology of the throat or other body system that was attributed to the tonsillectomy.  Post-service VA treatment records similarly do not show any underlying pathology of the throat or other body system that has been attributed to the tonsillectomy.    

In January 2009, the Veteran filed a claim for service connection for the tonsillectomy.  In October 2009, service connection for residual of tonsillectomy was granted and a nocompensable rating was assigned effective August 5, 2008, the day after the Veteran separated from service.  The non-compensable rating was assigned by analogy to Diagnostic Code 6516 for chronic laryngitis.  Under this Code, hoarseness, with thickening of the nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is assigned a 30 percent rating and hoarseness with inflammation of cords or mucous membrane is assigned a 10 percent rating.  38 C.F.R. § 4.97.  The October 2009 rating decision assigned a non-compensable rating based on the absence of evidence that there was any residual disability from the tonsillectomy.  See 38 C.F.R. § 4.31.  

In an October 2010 notice of disagreement, the Veteran essentially argued that he felt that he should be assigned a higher rating because the tonsillectomy had resulted in "loss of a body organ."  

At a June 2011 VA examination, it was noted that the Veteran had been referred for an evaluation of any residuals of the tonsillectomy.  It was noted that the Veteran had not been experiencing any sore throat or difficulty swallowing.  He was complaining of recurrent inflammation of the nasal mucous membranes.  It was noted that he had not been treated with any antibiotics and the recurrent nasal symptomatology had not been incapacitating.  Physical examination showed a healed throat status post tonsillectomy.  There was no active disease in the pharynx and no palpable neck nodes.  There was no bleeding, no stenosis and no mucopus.  There was also no tenderness over the site of the previous surgery.  Nasal and ear examinations were also unremarkable.  The examiner concluded that the Veteran had had the tonsillectomy but that he did not have any active pharyngeal disease, nasal disease, nasal sinus disease or ear disease.   

In sum, the above summarized evidence indicates that the Veteran's tonsillectomy during service has not resulted in any current compensable throat or other disability.  Thus, there is no basis for assigning a compensable rating under Diagnostic 6516 or any other diagnostic code that might be used to evaluate the severity of tonsillectomy residuals.  The Board understands the Veteran's assertion that he feels some compensation is in order due to him losing a bodily organ.  However, the Board is bound by the controlling regulations, which do not provide a basis for awarding a compensable rating for the loss of the tonsils unless some underlying current disability has been shown to result from their removal.  As no resulting current disability has been shown to have resulted from removal from the Veteran's tonsils, the Board is required to deny entitlement to a compensable rating.  



Extraschedular consideration

Finally, the Board has considered whether the Veteran's pulmonary manifestations of sarcoidosis, muscle and joint arthralgias and/or status post tonsillectomy should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.   

As discussed above, the evidence of record shows that the Veteran's pulmonary manifestations of sarcoidosis are accounted for by the existing 30 percent rating assigned.  He is not shown to have any abnormal PFT function and his pulmonary symptomatology, including shortness of breath and more general illness requiring antibiotics, is appropriately compensated by assignment of this rating for a degree of pathology compatible with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  Also, the arthralgias are appropriately contemplated by the analogous 20 percent rating for fibromyalgia, which accounts for the multiple sites of pain and its frequency and responsiveness to therapy, along with associated symptomatology such as fatigue.  Additionally, as the status post tonsillectomy is simply not shown to result in any impairment, there is no basis for finding that the schedular criteria are inadequate to address it.   Thus, the Board finds that the Veteran does not have any symptoms or functional limitations related to the sarcoidosis, muscle and joint arthralgia and status post tonsillectomy not accounted for in the assignment of the currently assigned 

schedular ratings.   Accordingly, referral for extraschedular consideration of these disabilities is not warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. at 115.    


ORDER

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is granted.   

A 30 percent but no higher rating for the pulmonary manifestations of sarcoidosis is granted for the entire appeal period, subject to the regulations governing the payment of monetary awards.
   
An initial compensable rating for status post tonsillectomy is denied.

An initial rating in excess of 20 percent for multiple joint and muscle arthralgias is denied.


REMAND

The evidence clearly shows that the Veteran was exposed to significant noise during service as he was a jet aircraft mechanic.  Also, during a September 2012 VA audiological evaluation, the evaluating audiologist noted significant changes in hearing thresholds in both ears during service.  Additionally, the audiologist concluded that the Veteran's hearing loss was at least as likely as not (50% probability or greater) caused by or a result of an event in military service.  The audiologist reasoned that the Veteran's chief military occupational specialty was aircraft mechanic, which placed him at high risk for noise exposure; that audiometric testing between 2005 and 2008 revealed that he experienced a significant threshold shift in both ears at 4000 Hz; and that these thresholds remained during the current testing.  

The September 2012 VA audiologist's opinion represents evidence that is favorable to the Veteran's claim.  Unfortunately, neither the audiometric testing done during service nor the testing done by the VA audiologist shows the level of hearing difficulty necessary to establish service connection for bilateral hearing loss.  Under the controlling regulation, specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Because none of the hearing tests of record have shown this level of hearing impairment, the Board may not currently grant service connection for hearing loss.  However, the Board notes that it has been almost 3 years since the September 2012 VA audiological evaluation.  Consequently, given that that examination did show a connection between the current hearing difficulties the Veteran does experience and the noise exposure he experienced in service, the Board will remand the Veteran's claim to provide him with a new VA audiological evaluation to determine whether he currently has a hearing loss disability by VA standards.  

Regarding the claim for service connection for low back disability, the Veteran has essentially alleged that he experienced low back problems during service as a result of his work on the flight line and that he has continued to experience low back problems since that time.  Although the service treatment records and post-service treatment records do not appear to shown any complaints or findings of low back pathology, the Veteran is competent to report the symptomatology he has experienced over the years.  Accordingly, on remand, he should be scheduled for a VA examination to determine the likely etiology of any current low back disability.  

Regarding the claim for increase for left shoulder disability, the Veteran last received a VA examination to evaluate the severity of the left shoulder in November 2010.  Subsequently, in a November 2012 Form 9, he essentially indicated that the shoulder had worsened and that he wished to be afforded a new VA examination.  On remand, the Veteran should be afforded a VA examination to assess the current severity of the left shoulder disability.

Prior to affording the Veteran the VA examinations, the AOJ should obtain VA records of treatment or evaluation for hearing loss, low back disability and left shoulder disability dated since July 2012.  The Veteran should also be sent a VCAA letter addressing the claims for service connection for hearing loss and a low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing his claims for service connection for hearing loss and a low back disorder.

2.  Obtain the Veteran's complete VA treatment records, dated since July 2012. 

3.  Thereafter, arrange for a VA audiological evaluation to determine whether the Veteran currently has a hearing loss disability by VA standards.  Appropriate audiometric and speech recognition testing should be performed and the evaluating audiologist should indicate whether the Veteran has a hearing loss disability by VA standards in either ear.      

4.  Arrange for an appropriate VA examination(s) to assess the likely etiology of any current low back disability and the nature and severity of the Veteran's current left rotator cuff disability.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  Any indicated tests should be performed.  



Regarding the low back, the examiner should provide an opinion whether any current low back disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service, including his flight line duties therein.  The examiner should provide a specific rationale for the opinion provided.  

Regarding the shoulder, the examiner should assess the severity of the Veteran's left rotator cuff disability through use of the appropriate disability benefits questionnaire (DBQ).  

5.  Next, review the examination reports to ensure that they are in full compliance with the remand instructions.  If not, take appropriate corrective action.

6.  Finally, readjudicate the claims on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.      

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


